Per Curiam:
We are of the opinion that the judgment of the Court below was right. Henderson was originally liable upon his personal contract to pay for the party wall when he used it. He never did use it. It was broken into, and used by his vendee, Gilliland, who gave his bond and judgment to Euwer, not in any sense as collateral for Henderson, but as payment. The claim against Henderson was merged and extinguished, and it could not be revived by Henderson’s subsequently becoming the purchaser at sheriff’s sale of Gilliland’s title.
Judgment affirmed.